Title: To James Madison from George Joy, November 1791
From: Joy, George
To: Madison, James


Dear sir
London Novr: 1791
I am so circumstanced in a matter of much importance to myself that on the early or late adoption of certain measures in the legislature of the U.S. depends my being involved in, or emancipated from intolerable difficulty and distress. I should not, however, presume so far on your friendship as to expect or request any immediate exertions in the business but that I conceive the Object to have Claims to the early attention of Government in a political view—confident as I should certainly be of your friendly Aid in promoting any object I might solicit of a private nature I have not to learn that to secure your interference in anything that involves a legislative question it must accord with your Ideas of public benefit. Thus then am I situated—having demands on a Mr. Daniel Parker for very heavy advances, independent of my own Emoluments in a business I transacted in America, I have since my arrival in Europe obtained an hypothecation on certain property in the hands of N & J. van Staphorst of Amsterdam subject to certain previous liens, wch., in Case a sale should be made for their satisfaction before the property be placed in a less equivocal light than that in wch. it strikes foreigners at present would so far swallow it up as to leave me, if anything, a sum very far short of my advances. The Property thus hypothecated is of two kinds Vizt: foreign Debt of So: Carolina & unsubscribed Indents or arrears of Interest due by the United States. For particulars of the former of these I refer to the enclosed Copy of a letter to Governor Pinckney with this addition that the difficulty attending the £19,718. arises from a duplicate Voucher having been erroneously and illegally obtained for the same sum; the removal of wch. (tho’ there can be no question of it’s being rectified in time) has been delayed to my very great annoyance and should it not be done in time for the purposes in the said letter mention’d, the injury wch. I must sustain by the delay may be as great as tho’ the debt were annihilated. Your worthy friend Mr Jefferson is well acquainted with this debt and has Claims to the attention of the State of So: Carolina thereto; and as there can be no one whose request would be likely to meet a more respectful Acquiescence you would oblige me exceedingly by obtaining from him such letters (official or others) as you may judge best calculated to promote and hasten the adoption of the necessary measures; and by adding thereto your own weight and influence either with such Members of Congress from that state who will write to their friends thereon or by direct letters to your friends in Carolina as you may judge best.
The unsubscribed Indents or Arrears of Interest are of Course that part of the Debt of the U.S. wch. the Proprietors chose rather to hold in their original form than to subscribe to the Loans proposed by the funding Bill of the 4th. of Augst. 1790—by the express tenor of the Contract, therefore, by the subsequent Constitution of the U.S. and by the funding Bill in question they are clearly defined to be a demand on the U.S., for the full amot. specified in the vouchers, remaining in full force and virtue. The immediate payment of such a debt must be considered an Object of importance by every man who is concern’d for the honor and respectability of the Country. The soundest Policy also points to the inviolability of Contracts as a source of true (Economy—the Ability of the Country to pay all it’s obligations has never been doubted—that of the Government is now well ascertained—under those Circumstances to flinch from existing Engagements would fix a stigma upon the Government from wch. the optionality left with the Creditor by the funding Bill has provided an Escape; whereas the same Magnanimity in the present Government (having the means of payment) wch. was displayed in the attempts of the late Government wch. had not those means would enable it’s Agents to avail themselves of the fallen & falling Market Rates of Interest to discharge the unsubscribed Debt or pay the Interest thereon at a lower average than is paid for that wch. is subscribed. To you, Sir, who are so well acquainted with those Subjects, I quote neither Journals of Congress, new Constitution nor funding Law and will only add that in this instance only the retention of 300M (say three hundred thousand) Dollars of this Species of Debt by a Citizen of the U.S. or the abandoning of it to foreigners at so low a rate as would be highly incompatible with that policy wch. dictates a preference to the payment of smaller annuities to our own Citizens before that of larger to foreigners depends on arrangements being speedily or tardily adopted to place those demands on a permanent and respectable footing. Should this meet you in the Circle, or a segment of the Circle, ⟨where⟩ I first had the pleasure of meeting you I beg the favor of you to remember me and Mrs. Joy who is at my Elbow to the worthy family and to accept our best Wishes for your health and happiness. With much Esteem & Respec⟨t⟩ I am, Dr sir, Your very hble. servt:

Geo: Joy
Address N. 56. Hatton Garden.

 


   
   118 Dollrs. Omnium or 100 Dollars register’d Debt bearing Interest fm. the 31st Decr. 1787 subscribed to the New Loans pay as follows. Vizt.




66⅔ Dollrs. annually pay
4 Drs.



33⅓ deferred computing the value of Money at 6 ⅌ Ct:




   pay what is equal to an annuity of
1 —
 9 Cents


 18 Drs. back Interest pay
 —
54 Cents


118 Drs. thus pay
5 Drs.
63 Cts.



   
   being more than 4¾ ⅌ Ct: whereas I have no doubt that if the Debt were funded even at 6 ⅌ Ct: redeemable at the pleasure of the Governmt: Money might very soon be hired by the U.S. at 4½ ⅌ Ct: perhaps at 4 ⅌ Ct: to pay off the principal.


